160 S.E.2d 728 (1968)
273 N.C. 571
Appeal of REEVES BROADCASTING CORPORATION from the Valuation Placed on Property by Brunswick County for 1965.
No. 536.
Supreme Court of North Carolina.
May 1, 1968.
*732 E. J. Prevatte, Southport, for Brunswick County, appellant.
Sullivan & Horne, Southport, Broughton & Broughton, by John D. McConnell, Jr., Raleigh, for Reeves Broadcasting Corporation, appellee.
HUSKINS, Justice.
The assessment, listing and collection of taxes is regulated by the Machinery Act, G.S. § 105-271 et seq., which prescribes the time and manner for listing and valuing property for ad valorem tax purposes. Portions of the act pertinent to decision in this case are analyzed below.
Real property in Brunswick County must be listed and assessed for ad valorem taxes on January 1, 1958 and every eighth year thereafter. G.S. § 105-278. The Board of County Commissioners is required to appoint a tax supervisor, G.S. § 105-283, who is responsible for the proper listing and appraising of property. G.S. § 105-286. The tax supervisor appoints list takers who in the first instance determine valuations. G.S. § 105-287. The tax supervisor has the power, however, at any time prior to the meeting of the Board of Equalization and Review, "to change the valuation placed on any property by the list taker." G.S. § 105-286(g). After the property has been listed and valuations placed upon it by the list takers or by the tax supervisor, the County Commissioners sit as a County Board of Equalization and Review. In such capacity it has the duty to equalize the valuation of all property in the county to the end that property shall be listed on the tax records at the valuation required by law. G.S. § 105-327(g)(1). This board is required to correct, inter alia, the valuation of any taxable property on the tax list, increasing or decreasing the assessed value so as to conform the valuation to legal requirements. The board may not change the valuation of any real property from the value at which it was assessed for the preceding year except in accordance with the terms of G.S. § 105-278 and G.S. § 105-279. G.S. § 105-327(g)(3). Real property is valued octennially as provided in G.S. § 105-278. In other than octennial revaluation years, all real property not subject to reassessment must be listed for ad valorem taxes at the value at which it was assessed at the last revaluation. The following property, however, is subject to reassessment in other than revaluation years, to wit: (1) all real property which has increased more than $100 in value by virtue of improvements or appurtenances added since the last assessment (except those exempt from taxation by G.S. § 105-294 not pertinent here); and (2) all real property which has been subdivided into lots on streets already laid out and open for travel, and sold or offered for sale as lots, since the date of the last assessment. However, where lands have been subdivided into lots and more than five acres of any such subdivision remain unsold by the owner, the unsold portion may be listed as land acreage in the discretion of the tax supervisor. G.S. § 105-279(3) b., f.
Any taxpayer may except to the order of the Board of Equalization and Review and appeal to the State Board of Assessment in the manner provided by G.S. § 105-329.
*733 In appraising real property for tax purposes, it is the duty of the county tax supervisor to see that every lot, parcel, tract, building, structure and other improvement being appraised is actually visited and observed by the township list taker or an expert appraiser employed to assist the tax supervisor and list takers. G.S. § 105-295. Furthermore, the county tax supervisor is required to provide for the development and compilation of standard uniform schedules of values to be used in appraising real property in the county. G.S. § 105-295. A separate property record for each tract, parcel, lot or group of contiguous lots must be prepared so property owners may ascertain the method and standard of value used in evaluating their properties. G.S. § 105-295.
In determining value, the assessors should consider any or all of the following indicia when applicable to the particular property being valued, to wit: the location, quality of soil, timber, water power and privileges, mineral deposits, fertility, adaptability for commercial and other uses, past and probable future income therefrom, present assessed valuation, and any other features affecting the value of each separately listed tract, parcel or lot. G.S. § 105-295. This statute, generally speaking, is directory. Failure to consider each and every indicia of value recited in the statute does not vitiate the appraisal. In appraising a vacant lot on Main Street, for example, an assessor would not likely give attention to mineral deposits or water power.
With respect to tax valuation, all real property as far as practicable, shall be appraised at its true market value in money. In revaluation years and annually thereafter, the Board of County Commissioners is required to adopt some uniform percentage of the appraised value as the value to be used in taxing property. This percentage is known as the assessment ratio and is applied to the appraised value of all property subject to assessment. The tax records of the county should show both the appraised value and the assessed value for tax purposes. G.S. § 105-294.
When appeal is taken from the County Board of Equalization and Review to the State Board of Assessment, said Board is authorized, after timely notice to all interested parties and after hearing all evidence offered, to reduce, increase or confirm the valuation fixed by the County Board. The valuation thus determined by the State Board is entered upon the fixed and permanent tax records "and shall constitute the valuation for taxation." G.S. § 105-329. Failure of the tax listers, or of the tax supervisor, to perform all duties imposed upon them in strict compliance with law does not give the taxpayer a tax-free year nor deprive the State Board (on appeal) of its authority "to reduce, increase, or confirm" the valuation fixed by the County Board. The State Board has full authority, notwithstanding irregularities at the county level, to determine the valuation and enter it accordingly. Such valuation so fixed is final and conclusive unless error of law or abuse of discretion is shown. Belk's Department Store, Inc. v. Guilford County, 222 N.C. 441, 23 S.E.2d 897. But judicial review of its administrative decisions is always available. In re Pilot Freight Carriers, 263 N.C. 345, 139 S.E.2d 633. When a judicial review is sought in the superior court on the record made before the State Board, as in this case, that court is without authority to make findings at variance with the findings of the State Board which are supported by material and substantial evidence because that is the exclusive function of the State Board of Assessment. G.S. § 143-315; In re Property of Pine Raleigh Corp., 258 N.C. 398, 128 S.E.2d 855.
Applying these legal principles, it is apparent that the Reeves property was last reassessed in 1962 and was subject to reassessment in 1965 because (1) it had increased more than $100 in value by virtue of improvements since its last assessment and (2) many sections of it had been subdivided *734 into lots on streets already laid out and open for travel, and sold or offered for sale as lots since the last assessment.
It is equally apparent that the 1965 list takers for Town Creek and Smithville Townships never placed a valuation on the Reeves property. The tax supervisor simply accepted the 1963 advertised selling price of the taxpayer itself, gave it a 35% reduction to establish the true market value of the lots in question, then gave it a developer's "depreciation" of 50%, and the lots were then assessed for taxation at 50% of that amount. In short, the 1965 assessed value for tax purposes is 16.25% of the 1963 advertised selling price of each lot. This was done after the tax supervisor had driven over the property several times and looked it over. The County Board of Equalization and Review had also made an inspection trip before finally adopting the tax valuations established by the supervisor. This valuation appears to be as favorable to Reeves, or more so, than the valuations placed upon the property of any other taxpayer mentioned in the record. It is therefore difficult to understand how Reeves is aggrieved by failure of the County to strictly follow the statutes in listing this property. But be that as it may, after careful consideration of all pertinent facts, evidence and testimony, the State Board of Assessment determined that "the valuation of Section 16 of the property and such portions of Sections 8 and 9 as do not represent lots on streets which were open to travel on January 1, 1965, [nor on a lake front,] should be valued on an acreage basis and appraised at $10 an acre. * * * [A]ny lots on swampy land not suitable for the use for which intended should be appraised at values which would reflect the cost of reclaiming the lots. * * * [A]ppraised values placed on all other property of appellant by Brunswick County are proper." The State Board thereupon remanded the taxpayer's appeal to Brunswick County for action in keeping with such order. Returning Section 16 to an acreage basis reduced the assessed valuation by $88,000. Further reduction in an undisclosed amount is effected with respect to Sections 8 and 9 and all lots on swampy lands. In this fashion the State Board determined the correct valuation of the Reeves property for tax purposes for 1965 as was its duty under G.S. § 105-275.
The decision of the State Board was supported by material and substantial evidence and was therefore binding on the superior court. In re Property of Pine Raleigh Corp., supra. The valuation as thus fixed is final and conclusive absent error of law or abuse of discretion. Belk's Department Store, Inc. v. Guilford County, supra. Abuse of discretion is not shown, and error of law prejudicial to the taxpayer does not appear. Even so, in the future Brunswick County would be well advised to follow statutory procedure prescribed by the Machinery Act for the listing and assessment of taxes. Had it done so in this instance, resort to the State Board would not have been necessary.
Brunswick County excepted to the "findings of fact and conclusions of law" contained in the judgment of the superior court and to the judgment itself. This was sufficient to present the record proper for review and to raise the question whether error of law appears on the face of the record. This is true even when the exceptions to the findings of fact are broadside, as in this case, and too general to be effective. In re Wallace's Estate, 267 N.C. 204, 147 S.E.2d 922; Vance v. Hampton, 256 N.C. 557, 124 S.E.2d 527; Town of Hertford v. Harris, 263 N.C. 776, 140 S.E.2d 420; Lowe v. Jackson, 263 N.C. 634, 140 S.E.2d 1. "An appeal is itself an exception to the judgment and to any matter appearing on the face of the record proper." 1 Strong's N.C. Index 2d, Appeal and Error, § 26, and cases cited. Here, error appears on the face of the judgment in that it contains findings of fact whereas the superior court is not empowered to make findings of fact. Nor does it have authority to decree that "the valuations as of January 1, 1964 be *735 that which said Brunswick County shall also place in effect as of January 1, 1965." The State Board of Assessment is the fact-finding body and not the superior court. The substantial rights of Reeves have not been prejudiced by the findings and conclusions of the State Board. It acted within its authority upon competent, material and substantial evidence, unaffected by error of law, and proceeded in a lawful way to adjudicate the basic question raised before it, viz., whether the tax assessment of the Reeves property was too high. The superior court was therefore in error when it failed to affirm the decision of that agency. G.S. § 143-315; In re Property of Pine Raleigh Corp., supra.
For the reasons stated, the judgment of the superior court is reversed. Judgment will be entered in the court below remanding the proceeding to Brunswick County for compliance with the order of the State Board of Assessment.
Reversed and remanded.